This is an appeal from a final decree of foreclosure, and from the subsequent decree of confirmation *Page 243 
of sale and allowance of deficiency judgment. The Chancellor rendered a careful finding of facts upon which the final decree was predicated. The case has been ably briefed and orally argued. But no new questions of law are involved, the decision of the court below being based upon the application of well settled principles to the facts found by the Chancellor. We are convinced that neither these findings, nor the conclusions reached by the Chancellor from the evidence, should be disturbed. No practical purpose would be subserved by a delineation of the facts of the case, nor a restatement of the already settled legal principles applicable thereto. Our conclusion is that this long-drawn-out litigation has been finally and correctly decided by the court below, and the decrees and orders appealed from are accordingly
Affirmed.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN and DAVIS, J.J., concur.
BUFORD, J., not participating.